Citation Nr: 18100222
Decision Date: 03/30/18	Archive Date: 03/30/18

DOCKET NO. 10-14 856
DATE:	March 30, 2018
ISSUES DECIDED:	2	ISSUES REMANDED:	4
 
ORDER
New and material evidence having been received, the claim of entitlement to service connection for thoracolumbar spine disability is reopened, and to           this extent only the appeal is granted. 
New and material evidence having been received, the claim of entitlement to service connection for compressed disc of the neck is reopened, and to this extent only the appeal is granted. 
FINDINGS OF FACT
1. The Veterans claim for service connection for a thoracolumbar spine disability was last denied in a February 2005 rating decision that was not timely appealed, nor was any new and material evidence submitted within the appeal period; that decision is final. 
2. Evidence received since the final February 2005 rating decision is new and contributes to a more complete picture surrounding the origin of the thoracolumbar spine disability.
3. The Veterans claim for service connection for a compressed disc of the neck was last denied in a January 2007 rating decision that was not timely appealed,   nor was any new and material evidence submitted within the appeal period; that decision is final. 
4. Evidence received since the final January 2007 rating decision is new and contributes to a more complete picture surrounding the origin of the claimed compressed disc of the neck.
CONCLUSIONS OF LAW
1. The criteria to reopen the claim for service connection for residuals of a thoracolumbar spine disability have been met. 38 U.S.C. §§ 5108 (2012); 38 C.F.R. §§3.156 (2017).
2. The criteria to reopen the claim for service connection for compressed disc of the neck have been met. 38 U.S.C. §§ 5108 (2012); 38 C.F.R. §§3.156 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSION
The Veteran served on active duty from August 1967 to August 1970. 
These matters come to the Board of Veterans Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).
In March 2016, the Veteran testified at a video conference hearing before a Veterans Law Judge (VLJ).  A transcript of that proceeding is of record.  
The claims were remanded for additional development in August 2016. 
In a May 2017 correspondence, the Veteran was informed that the VLJ who conducted his March 2016 hearing was no longer employed at the Board, and    was asked if he desired another Board hearing.  The Veteran requested another hearing, and in January 2018 he testified at a video conference before the undersigned VLJ.  A transcript of that proceeding is of record.  

 
Petition to Reopen Claims for a Compressed Disc in the Neck and Thoracolumbar Spine Disability
The RO denied the Veterans claim of service connection for a thoracolumbar spine disability in a February 2005 rating decision, finding that there was no nexus linking the Veterans current degenerative joint disease of the thoracic and lumbar spine to his in-service fall. The RO declined to reopen the Veterans claim of service connection for a compressed disc in the neck in a January 2007 rating decision, finding that there was no evidence provided showing a nexus linking     the Veterans current neck disability to service. The Veteran was provided notice of these decisions and his appellate rights but did not appeal the decisions or submit new and material evidence within one year of the decisions. Therefore,    the decisions are final.  See 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2017).
The evidence received since the February 2005 and January 2007 rating decisions includes evidence that is both new and material to the claim.  See 38 C.F.R. §§ 3.156 (2017).  For example, the Veterans testimony at his March 2016 and January 2018 Board hearings provided additional details regarding his in-service and post-service symptoms and addresses the relationship of those symptoms to   military service.  This new evidence contributes to a more complete picture surrounding the origin of the disabilities.  The credibility of this evidence is presumed for purposes of reopening the claim.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the claims are reopened and must be considered on the merits.

 
REMANDED ISSUES
The issues of entitlement to service connection for compressed disc in the neck, service connection for a thoracolumbar spine disability, and entitlement to increased ratings for peripheral neuropathy of the right and left lower extremities are remanded for additional development.
There are outstanding VA treatment records.  For example, in a July 2017 letter the Veteran indicated that he had received VA treatment as recently as July 2017.  To date, treatment records subsequent to February 27, 2017 have not been associated with the claims file.  Additionally, VA treatment records from September 22, 2014, December 17, 2014, January 9, 2015, July 24, 2015, July 28, 2015, and January 10, 2017 indicate that non-VA treatment records were scanned into VistA Imaging.  The referenced records have not been associated with the claims file. As the Board cannot exclude the possibility that the outstanding records may be relevant to        the pending appeals, on remand all outstanding VA treatment records must be associated with the claims file.  
Having reopened the back and neck claims, the Board finds that a VA examination is warranted.  
Additionally, a February 2004 Office of Personnel Management letter indicates that the Veteran received a disability retirement and was required to apply for Social Security Administration (SSA) disability benefits prior to receiving his federal disability annuity.  To date, the Veterans SSA records have not been requested or otherwise associated with the claims file.  Accordingly, such records should be requested on remand.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).
At his January 2018 hearing the Veteran stated that his peripheral neuropathy had worsened.  In light of the assertion of worsening, the Veteran should be provided another VA examination to assess the current severity of his service-connected lower extremity peripheral neuropathy. 

 
The matters are REMANDED for the following actions:
1. Ask the Veteran to provide the names and addresses of all medical care providers who have recently treated him for his claimed disabilities.  After securing any necessary releases, the AOJ should request any relevant records identified.  In addition, obtain updated VA treatment records, as well as the VistA Imaging records referenced 
in the September 22, 2014, December 17, 2014, January 9, 2015, July 24, 2015, July 28, 2015, and January 10, 2017 VA treatment records.  If any requested records are unavailable, the Veteran should be notified of such.  
2. Request all documents pertaining to any application by the Veteran for SSA disability benefits, including the medical records considered in deciding the claim.
3. After records development is completed, the Veteran should be afforded a VA cervical and thoracolumbar spine examination to determine the nature of the Veterans cervical and thoracolumbar spine disabilities and to obtain an opinion as to whether the conditions are related to service.  The claims file should be reviewed     by the examiner in conjunction with the examination.  All necessary tests should be conducted and the results reported.  
Following review of the claims file, the examiner should state whether it is at least as likely as not (50 percent      or greater probability) that any thoracolumbar spine disability and/or cervical spine disability arose during service or is otherwise related to service, to include his in-service fall.  Please explain why or why not, to include addressing the Veterans statements regarding in-service and post-service back and neck pain.  In rendering this opinion, the examiner should address why the current spine disabilities are or are not  a post-traumatic result   of the fall.  A rationale for all opinions expressed should be provided.
4. After records development is completed, schedule    the Veteran for a VA peripheral nerve examination         to determine the current severity of the peripheral neuropathy of the right and left lower extremities.       The claims file should be reviewed by the examiner.     All necessary tests should be performed and the results reported.  All symptomatology associated with the peripheral neuropathy of the right and left lower extremities should be reported.
5. Thereafter, if the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case.     An appropriate period of time should be allowed for response before the case is returned to the Board.
 
 
K. A. BANFIELD
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	J. Anderson, Counsel 

